DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1, 9 and 17 have been amended, claims 3, 11 and 19 have been canceled, and claims 1-2, 4-10, 12-18 and 20-24 are currently pending in this application .
Drawings
A new drawing filed on 11/30/2022 are accepted.  Examiner thanks applicant to submit a new drawing and drawing objection in the previous office action is hereby withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-10, 12-13, 16-18, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Trinkner (4,337,812) in view of Hensley (5,896,118) and Tate (2017/0303652).
As to claims 1 and 8, Trinkner discloses a container (10, flat sheet, but can be form in a container as shown in Figure 3), a sheet of one or more first flexible materials (two layers of material 36 and 38); a seam around a circumference of the sheet (a hem 14 is form around the periphery, which the definition of hem is a border of cloth article doubled back and stitched down, https://www.merriam-webster.com/dictionary/hem)
; 5a cinch tie (18) enclosed within the seam and exposed at each of at least two notches (16) in the seam on opposite sides of the sheet (as shown in Figure 1, which the cinch tie exposed at two end of the container), and a barrier flap (32) of a second flexible material secured to a first side of the sheet along a line that includes the center of the sheet (Figure 1 shows the back of the pocket being secure to the center of the container and Figure 1 shows a line between the flap 28 and the back of the pocket), wherein the barrier flap is configured to divide an interior space of the container into a first compartment and second compartment (first compartment is the pocket 20 itself and the second compartment is the spaced between the closed flap 28 and the closure of the container as shown in Figure 3) when the 10container is closed (Figure 3), wherein the cinch tie is configured to close the container by drawing the seam shut when pulled out through the at least two notches (column 2, lines 38-50).  However, Trinkner does not specific discloses that the barrier flap is configured to be further secured at a location on 
on the first side of the sheet proximal to the circumference.  Nevertheless, Hensley discloses a bag that is able to lay flat with drawstring, which are in the same field of endeavor discloses an inner layer (26) with periphery fastening member (28), the inner layer can also provide as upper layer of the compartment as shown in Figure 1 and the article such as suntan oil or food can be place within the compartment).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier flap of Trinkner with fastening member attached to the underside of the barrier flap or have the fastening mean 34 attached to the surface that is proximate to the circumference as taught by Hensley in order to maintain the barrier flap in the open direction.
Trinkner as modified does not disclose one of the one or more first flexible materials is an anti-microbial.  Nevertheless, Tate discloses container (1) able to form a mat for a baby changing mat (Figure 6), the first side (45) of the sheet (inner surface of the changing mat) further comprises anti-microbial agent [0070-0071].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify any surface with the flexible material of Trinkner as modified with  anti-microbial agent as taught by Tate to inhibit growth of microbial lift thereby inhibiting potential contaminants, discoloration, and odor associated therewith within the textile matrix ([0070]).
	As to claims 2 and 10, Trinkner as modified further discloses the sheet has a circular shape (Figure 1).
	As to claims 4, and 12 Trinkner as modified further discloses one of the one or more first flexible materials is a water-resistant paper or cloth and forms a second side of the sheet (outer layer 36 maybe made of plastic or water resistant fabric, column 2, lines 62-66).
As to claims 5 and 13, Trinkner as modified further discloses 20 the seam around the circumference is sewn (a hem 14 is form around the periphery, which the definition of hem is a border of cloth article doubled back and stitched down, https://www.merriam-webster.com/dictionary/hem).
As to claims 9 and 16, Trinkner discloses a kit comprising one or more items used by a caregiver in caring for a patient (the utensil can be use by a caregiver to a patient), container (10, flat sheet, but can be form in a container as shown in Figure 3), a sheet of one or more first flexible materials (two layers of material 36 and 38); a seam around a circumference of the sheet (a hem 14 is form around the periphery, which the definition of hem is a border of cloth article doubled back and stitched down, https://www.merriam-webster.com/dictionary/hem) ; 5a cinch tie (18) enclosed within the seam and exposed at each of at least two notches (16) in the seam on opposite sides of the sheet (as shown in Figure 1, which the cinch tie exposed at two end of the container), and a barrier flap (32) of a second flexible material secured to a first side of the sheet along a line that includes the center of the sheet (Figure 1 shows the back of the pocket being secure to the center of the container and Figure 1 shows a line between the flap 28 and the back of the pocket), wherein the barrier flap is configured to divide an interior space of the container into a first compartment and second compartment (first compartment is the pocket 20 itself and the second compartment is the spaced between the closed flap 28 and the closure of the container as shown in Figure 3) when the 10container is closed (Figure 3), wherein the cinch tie is configured to close the container by drawing the seam shut when pulled out through the at least two notches (column 2, lines 38-50).  However, Trinkner does not specific disclose that the barrier flap is configured to be further secured at a location on the first side of the sheet proximal to the circumference.  Nevertheless, Hensley discloses a bag that is able to lay flat with drawstring, which are in the same field of endeavor discloses an inner layer (26) with periphery fastening member (28), the inner layer can also provide as upper layer of the compartment as shown in Figure 1 and the article such as suntan oil or food can be place within the compartment).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier flap of Trinkner with fastening member attached to the underside of the barrier flap or have the fastening mean 34 attached to the surface that is proximate to the circumference as taught by Hensley in order to maintain the barrier flap in the open direction.
Trinkner as modified does not disclose one of the one or more first flexible materials is an anti-microbial.  Nevertheless, Tate discloses container (1) able to form a mat for a baby changing mat (Figure 6), the first side (45) of the sheet (inner surface of the changing mat) further comprises anti-microbial agent [0070-0071].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify any surface with the flexible material of Trinkner as modified with  anti-microbial agent as taught by Tate to inhibit growth of microbial lift thereby inhibiting potential contaminants, discoloration, and odor associated therewith within the textile matrix ([0070]).

As to method claims 17-18, 20-21, and 24, all recited structures of the package are disclosed by Trinkner (4,337,812) in view of Hensley (5,896,118) and Tate (2017/0303652). as discussed in the rejections of claims 1-2, 4-5, 8-10, 12-13, 16 above. The method of using the container is rendered obvious to one of ordinary skill in the art by the obvious method of using and separating the items in a container of Trinkner as modified.

Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Trinkner (4,337,812) in view of Hensley (5,896,118) and Tate (2017/0303652), further in view of Ashley (5,902,681).
As to claims 6 and 14, Trinkner as modified does not disclose the cinch tie comprises cloth, plastic, polymer, or some combination.  Nevertheless, Ashley discloses a drawstring trash container with ribbon drawstring (19) or cord drawstring (22) 
may be of any selected diameter and constructed of any selected material, including plastic, sisal, hemp, nylon, cotton and the like (column 6, lines 12-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cinch tie of Trinkner as modified with plastic material as taught by Ashley since plastic material would be the least expensive material thus reduce the manufacturing cost.  Furthermore, It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP2144.07.
As to method claim 22, all recited structures of the package are disclosed by Trinkner (4,337,812) in view of Hensley (5,896,118), Tate (2017/0303652) and Ashley (5,902,681). as discussed in the rejections of claims 6 and 14 above. The method of using the container is rendered obvious to one of ordinary skill in the art by the obvious method of using and separating the items in a container of Trinkner as modified.
Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Trinkner (4,337,812) in view of Hensley (5,896,118) and Tate (2017/0303652)., further in view of Fazackerley et al (9,084,459).
	As to claims 7 and 15, Trinkner as modified further discloses the inner portion of the pocket is attached first side of the sheet along a line that includes the center of the sheet (Figure 1 shows the back of the pocket being secure to the center of the container and Figure 1 shows a line between the flap 28 and the back of the pocket),
 but does not disclose barrier flap is secured to the first side of the 25sheet along a line including the center of the sheet with a sewn seam or a glued seam.  Nevertheless, Fazackerley discloses a mat configure to form a container, the inner surface of the mat comprises interior pockets sewn and attached to the inner surface of the mat (column 4, lines 35-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the pocket of Trinkner as modified sewn onto the inner surface as taught by Fazackerley to tightly secure the pocket onto the center portion of the container.  
As to method claim 23, all recited structures of the package are disclosed by Trinkner (4,337,812) in view of Hensley (5,896,118), Tate (2017/0303652).and Fazackerley et al (9,084,459). as discussed in the rejections of claims 6 and 14 above. The method of using the container is rendered obvious to one of ordinary skill in the art by the obvious method of using and separating the items in a container of Trinkner as modified.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-10, 12-18 and 20-24 have been considered but are moot in view of the new ground of rejection.
With regarding to the argument that “Trinkner provides no such teaching nor is a citation provided in the current action for any such teaching, It is also a significant stretch to argue that Trinkner with or could use a utensil as being used by a caregiver for a patient.  Such argument is not found persuasive.  Caregiver can be considered as a nurse, a caretaker in the nursing home, or even a caretaker in the patient’s own home.  The caretaker/caregiver can provide the utensil for the patient to use when eating breakfast, lunch or dinner.  
In response to applicant’s argument that None of the prior art used to prevent medical contamination from medical items and disposable waste.  Such argument is found persuasive.  Throughout the claims, applicant use functional language “for medical items and disposable waste” which applicant is not claiming the medical items not dis[posable waste.  Therefore, when applicant is claiming “to prevent medical contamination from medical items and disposable waste” which are also functional language.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736